Title: Decr. 16 [i.e. 17]. Tuesday.
From: Adams, John
To: 


       The 4 Commissioners dined with Mr. Fitsherbert. Ld. Mountnorris a celebrated Speaker in the Irish house of Lords dined there, and several English Gentlemen.
       The Rock Salt is taken out of the Salt Pits in England, Ld. Mountnorris said. He gave me a Description of the Caverns, and the kind of Architecture with which they support them, like the Pillars of a Temple.
       We met at Mr. Laurens’s at Dr. Franklins Summons or Invitation at 11 O Clock. He produced a Letter to him from the Comte de Vergennes, and a Project of an Answer which he had drawn up which We advised him unanimously to send.
      